Citation Nr: 0805943	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-35 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board notes that the issues of entitlement to service 
connection for coronary artery disease and hypertension were 
also addressed in the Statement of the Case, but in his 
November 2006 Form 9, the veteran limited his appeal to the 
issue of entitlement to an increased rating for diabetes.  
The Board will limit its consideration accordingly.


FINDING OF FACT

The veteran's diabetes does not require regulation of 
activities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected diabetes mellitus.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the originating agency provided the 
veteran with adequate VCAA notice, to include notice that he 
should submit any pertinent evidence in his possession, in a 
letter mailed in March 2005, prior to the initial 
adjudication of the claim.  Although the veteran was not 
provided notice of the type of evidence necessary to 
establish an effective date for an increased rating until May 
2006, after the initial adjudication of the claim, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that an increased rating is not warranted.  
Consequently, no effective date for an increased rating will 
be assigned, so the failure to provide notice with respect to 
this element of the claim was no more than harmless error.


The record also reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  The veteran has also been afforded an appropriate 
VA examination.  The veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
his claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claim.

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2007).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran is currently assigned a 20 percent disability 
rating for diabetes mellitus.  Under Diagnostic Code 7913, a 
20 percent rating contemplates the presence of diabetes 
requiring insulin and restricted diet, or oral hypoglycemic 
agent and restricted diet.  A 40 percent rating is available 
where insulin, restricted diet, and regulation of activities 
are required.  In essence, the Board's decision turns on a 
determination as to whether the veteran's diabetes requires 
regulation of activities.  

The claims file includes private treatment records from Dr. 
P. that show that the veteran had a history of diabetes 
mellitus since about 1994 or 1995, but the records primarily 
relate to treatment for heart problems.

The claims file also includes private treatment records from 
Dr. D. that show that the veteran has received treatment for 
his diabetes, but the records fail to show that the veteran 
has ever been required to regulate his activities due to his 
diabetes.  In fact, many of the records show that Dr. D. 
encouraged the veteran to engage in regular exercise and 
abide by a diabetic diet.  

The veteran was afforded a VA examination in June 2005.  The 
examiner noted that the veteran was on oral medication for 
his diabetes.  The veteran reported having erectile 
dysfunction for several years, but the examiner did not opine 
whether this was due to the veteran's diabetes or not.  The 
veteran reported that he watched calories and tried to 
maintain a no sugar diet.  The veteran reported that he had 
no visual problems and wears bifocal glasses.  On 
examination, the veteran had no edema and peripheral pulses 
were 2+.  The examiner concluded that the veteran's diabetes 
mellitus was poorly controlled with his current regime.  
There was no evidence of nephropathy, but there was evidence 
of atherosclerotic heart disease, coronary artery disease, 
and hypertension since 1988.  The veteran did not report, nor 
did the examiner state, that the veteran was required to 
regulate his activities.  

The primary evidence in support of the veteran's claim comes 
from his own contentions.  While the veteran is considered 
competent to describe his symptoms, and to describe the 
activities he is able to engage in, as a lay person without 
medical training, the veteran is not competent to relate such 
limitations to a particular diagnosis or specific etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Board notes that all levels above 40 percent also require 
evidence of regulation of activities.  Thus, the evidence 
does not support a rating at any level above the current 20 
percent.  Consideration has been given to assigning a staged 
rating; however, at no time during the period in question has 
the disability warranted a higher rating.  See Hart v. 
Mansfield, 21 Vet. App. 505; Fenderson v. West; 12 Vet. App. 
119 (1999).  Finally, the Board has considered the benefit-
of-the-doubt rule but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.





ORDER

Entitlement to a disability rating higher than 20 for 
diabetes mellitus is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


